File No.333-129445 As filed with the Securities and Exchange Commission on April 15, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NewAlliance Bancshares, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 52-2407114 (I.R.S. Employer Identification Number) 195 Church Street, New Haven Connecticut 06510(203) 787-1111 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) NewAlliance Bancshares, Inc. 2005 Long-Term Compensation Plan (Full title of the plan) The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801(302) 658-7581 (Name, address, including zip code, and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. (Check one): Large accelerated filer þ Accelerated filer ⁫ Non-accelerated filer ⁫ Smaller reporting company ⁫ DEREGISTRATION OF SECURITIES This Post-Effective Amendment No.1 (the “Post-Effective Amendment”), relates to the Registration Statement on Form S-8 (the “Registration Statement”), File No.333-129445, of NewAlliance Bancshares, Inc. (the “Company”), which was filed with the Securities and Exchange Commission (the “Commission”) and became effective on November 4, 2005. The Registration Statement registered 15,982,223 shares of the Company’s common stock, par value $0.01 per share (the “Common Stock”) for issuance pursuant to the NewAlliance Bancshares, Inc. 2005 Long-Term Compensation Plan (the “Plan”). This Post-Effective Amendment is being filed for the sole purpose of terminating the Registration Statement and deregistering any unissued shares previously registered under the Registration Statement and issuable under the Plan. The Company hereby removes from registration any and all unissued shares of Common Stock registered under the Registration Statement. Item 8. Exhibits. Power of Attorney incorporated herein by reference to Exhibit 24.1 of Registrant's Registration Statement on Form S-8 filed on November 4, 2005. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized. NewAlliance Bancshares, Inc. By:/s/ Peyton R. Patterson April 15, 2011 Peyton R. Patterson Chairman of the Board, President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registration Statements has been signed by the following persons in the capacities and on the dates indicated below. Name Title Date /s/ Peyton R. Patterson Peyton R. Patterson Chairman of the Board, President and Chief Executive Officer (principal executive officer) April 15, 2011 /s/ Glenn I. MacInnes Glenn I. MacInnes Executive Vice President and Chief Financial Officer (principal financial officer) April 15, 2011 /s/ Mark F. Doyle Mark F. Doyle Senior Vice President and Chief Accounting Officer (principal accounting officer) April 15, 2011 /s/ Roxanne J. Coady* Roxanne J. Coady Director April 15, 2011 /s/ Sheila B. Flanagan* Sheila B. Flanagan Director April 15, 2011 /s/ Robert J. Lyons, Jr.* Robert J. Lyons, Jr. Director April 15, 2011 /s/ Eric A. Marziali* Eric A. Marziali Director April 15, 2011 /s/ Julia M. McNamara* Julia M. McNamara Director April 15, 2011 /s/ Gerald B. Rosenberg* Gerald B. Rosenberg Director April 15, 2011 /s/ Joseph H. Rossi* Joseph H. Rossi Director April 15, 2011 /s/ Nathaniel D. Woodson* Nathaniel D. Woodson Director April 15, 2011 /s/ Joseph A. Zaccagnino* Joseph A. Zaccagnino Director April 15, 2011 Douglas K. Anderson Director Carlton L. Highsmith Director *By:Peyton R. Patterson, Attorney-in-Fact /s/ Peyton R. Patterson Peyton R. Patterson
